Citation Nr: 0419495	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  97-08 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right knee disability, 
to include as secondary to service-connected patellofemoral 
syndrome of the left knee.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

It has been verified that the veteran served on active duty 
from March 1977 to June 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In addition to the issues listed herein, the veteran filed a 
notice of disagreement (NOD) in September 1996 as to the 
following issues: entitlement to service connection for 
fractured ribs, right side; service connection for tinnitus; 
and service connection for cervical, right shoulder, and back 
disabilities.  In July 1997, the RO granted service 
connection for these disabilities, and the remaining issue, 
therefore, is that of entitlement to service connection for a 
right knee disability.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his right knee disability was 
incurred in service.  Alternatively, he maintains that his 
right knee problems were caused or worsened by his service-
connected left knee disability.  

Service medical records reflect that in June 1986 when the 
veteran was running, his back popped, causing him to fall 
down on his knees.  A bone scan was performed in March 1995, 
the findings of which included increased uptake along the 
cortices of both tibiae and throughout the tarsal and talar 
bones of both feet.  The findings were consistent with 
stress-related periosteal reactions.  

In April 1997, the veteran was seen complaining of bilateral 
knee pain that began in the 1970s.  He was referred for a 
consult that was done in July 1997.  Examination revealed 
moderate crepitance, full range of motion and no laxity.  The 
diagnosis was bilateral chondromalacia.  

In November 1997, the veteran was seen complaining of right 
knee pain after feeling something pop while refereeing 
basketball.  The record reflects complaints of right knee 
pain.  The diagnostic impression was suspected torn posterior 
horn of the medial meniscus.

A VA examination of the right knee dated in January 1999 
included the veteran's past medical history of symptoms 
associated with the right knee.  The examiner concluded that 
the veteran had incurred an acute injury to his right knee 
while running in November 1997.  The examiner opined that the 
injury was due to cystic degeneration of the medial meniscus 
of the right knee and that it was not causally related to 
impairment of the left knee.  

In an addendum to the January 1999 VA examination, the 
examiner clarified that the first documentation in the record 
of symptoms of the right knee appeared in July 1997, at which 
time he had a diagnosis of chondromalacia of the bilateral 
knees.  Appropriate treatment was provided.  During the 
January 1999 examination, the examiner noted that no 
abnormalities of either knee were found by examination or x-
ray studies.  Reference to the November 1997 injury that 
occurred while running was noted and the examiner observed 
that findings from a prior MRI were indicative of mucoid 
degeneration of the medial meniscus.  The examiner stated 
that it was most probable that such finding was caused by the 
1997 injury and did not exist prior to that injury.  Further, 
the examiner noted that it was unlikely that impairment of 
the left knee was causally related to the injury of the right 
knee or that it aggravated the right knee condition.  

It does not appear, however, that the examiner considered the 
veteran's report of bilateral knee pain since the 1970s, or, 
in light of the "cystic degeneration of the medial meniscus 
of the right knee" which purportedly caused the November 
1997 injury, whether the cystic degeneration had its onset 
during service.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations.  

2.  The RO should arrange for the 
veteran to undergo a VA orthopedic 
examination to determine the nature and 
date of onset of any right knee 
disability.  The claims folder should 
be forwarded to the VA examiner.  The 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that any current right knee disability 
had its onset in service.  The examiner 
should discuss the veteran's service 
and post-service medical history 
involving the right knee.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
report.

3.  The RO should, then, readjudicate 
the issue on appeal.  If the 
determination of this claim remains 
unfavorable to the appellant, the RO 
must issue a Supplemental Statement of 
the Case and provide her a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




